DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The previous objection to claims 1, 3, 12 and 20 are withdrawn in light of the claim amendments of 12 April 2021.
The previous 35 U.S.C. 112(a) and 112(b) rejections of claims 1-20 regarding claims 1, 12 and 20 are withdrawn in light of the claim amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “hinge element” in claim 1 and others.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “hinge element” is interpreted as meaning “separate interlocking assemblies” from paragraph [00007] and “The hinge element 16 is, for example, but not limited to, a press-to-close zipper or a self-mating zipper, typically with outwardly extending interlocking elements.... The design of this hinge element 16 could likewise be an adhesive element or a form of hook-and-loop closure” from paragraph [00024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Pat. 9,963,284) in view of Chan, et al. (“Chan”) (U.S. Pat. 5,529,224).
	Regarding claim 1, Steel discloses a valve for a package, comprising: a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20); col. 4, lines 52-55: “the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”), a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet (through end of 32).
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first configuration, the apparatus is unfolded and fluid can flow to the protruding element of the valve and, in the second configuration, the apparatus is folded and fluid is prevented from flowing to the protruding element of the valve and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use both the protruding element and to fold the apparatus in order to prevent the channel valve from leaking (col. 11, lines 35-36) while securing the second configuration using the separate interlocking assemblies.
Regarding claim 2, Steel discloses that the flexible layer forms the upper layer of the bubble (20) and the protruding element is a bubble valve subcomponent including the base layer, the bubble layer and the channel layer.  
Regarding claim 3, the combination discloses that the hinge element is attached to the base layer on an opposite side of the bubble valve subcomponent (Fig. 36).  
Regarding claims 8 and 18, the combination discloses that the hinge element, as modified by Chan, includes a first hinge element (64a) and a second hinge element (64b).
Regarding claims 9 and 19, Chan’s first hinge element may be attached to a portion of the protruding element and the second hinge element may be attached to a portion of the package. (Seen in Fig. 35)
Regarding claim 10, Chan discloses that the first and second hinge elements (64a, 64b) are perpendicular to the protruding element to allow the hinge and interlocking assemblies to function properly.
Regarding claim 12, Steel discloses a package comprising: a storage volume (21) defined between a first panel (12) and a second panel (14); and3 MEl 34255485v.1a valve (20) between the first panel and the second panel (col. 4, lines 38-47), the valve including a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20); col. 4, lines 52-55: “the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”); with a channel (32) and a fluid outlet (through end of 32), and a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet.
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first 
 Regarding claim 16, Steel, as modified by Chan, discloses that the hinge element (Chan: 64a, 64b) is attached to the valve.
Regarding claim 20, Steel discloses a valve for a package, comprising: a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20); col. 4, lines 52-55: “the flexible material of the package is relied on to flex away from the valve material 20 to allow the air or liquid to pass by the valve material 20 when the package 10 is squeezed or otherwise receiving adequate pressure”); a channel layer (14) forming a channel (32) between the flexible layer of the protruding element and the channel layer, the channel including a fluid outlet (through end of 32).
Steel is silent in regards to a hinge element attached to the valve.  Chan discloses a valved dispensing apparatus with a first (Fig. 35: unfolded) and second (Fig. 36: folded) configurations utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein, in the first configuration, the apparatus is unfolded and fluid can flow to the protruding element of the valve and, in the second configuration, the apparatus is folded and fluid is prevented from flowing to the protruding element of the valve and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use both the protruding .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claim 1, above, and further in view of Genosar (U.S. Pub. 2012/0241465).
Regarding claim 4, Steel, as modified by Chan, discloses that the apparatus folds but is silent regarding a central area of reduced thickness of the hinge element.  Genosar discloses a folding hinge element (16, 17 and 18) with a central area (18) of reduced thickness and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Genosar’s rigid hinge element backing to “support the package” during folding and unfolding. (Genosar: ¶ [0039]) while using Chan’s separate interlocking assemblies to secure the hinge element in the second configuration.
Regarding claim 5, Steel and Chan, as modified by Genosar, discloses that the hinge element includes at least one ramped area proximate the central area of reduced thickness. (Seen in the figures of Genosar, proximate 18).
Claims 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claims 1 and 12, above, respectively, and further in view of Dias, et al. (“Dias”) (U.S. Pat. 7,946,766).
Regarding claims 6, 7 and 15, the combination, discloses separate interlocking assemblies as part of the hinge element but does not specify that the assemblies may be a zipper or a self-mating zipper; however, Dias discloses that a zipper may be used as a closure mechanism for a reclosable pouch; therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Chan’s .
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claims 1 and 16, above, respectively, and further in view of Jackson (U.S. Pat. 7,007,823).
Regarding claims 11 and 17, Steel, as modified by Chan, is silent in that his hinge element is parallel and aligned with the protruding element; however, Jackson discloses that a hook-and-loop strip located parallel and aligned to the central axis of a package may be used to secure the package as it is folded; therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Chan’s snaps for Jackson’s well-known hook-and-loop interlocking assemblies since doing so would result in the same function without undue experimentation. MPEP 2144.06
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Chan as applied to claim 12, above, and further in view of Genosar (U.S. Pub. 2012/0241465).
Regarding claim 13, Steel, as modified by Chan, discloses that the apparatus folds but is silent regarding a central area of reduced thickness of the hinge element. Genosar discloses a folding hinge element (16, 17 and 18) with a central area (18) of reduced thickness and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Genosar’s rigid hinge element backing to “support the package” during folding and unfolding. (Genosar: fJ[ [0039]) while using Chan’s separate interlocking assemblies to secure the hinge element in the second configuration.
Regarding claim 14, Steel and Chan, as modified by Genosar, discloses that the hinge element includes at least one ramped area proximate the central area of reduced thickness. (Seen in the figures of Genosar, proximate 18).
Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive.   The Applicant argues on page 8 of the Remarks that the hinge structure of Chan is the only structural element controlling the flow from the outlet and does not control flow to a different valve which includes a protruding element.  This isn’t persuasive since Chan discloses a hinge element controlling flow to a valve (col. 11, lines 44-46: “flat channel valve 20”) such that “as a result, the leakage of liquid can also be prevented” and it would have been obvious to position the hinged element upstream of Steele’s protruding valve to prevent inadvertent leakage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MJM/            Examiner, Art Unit 3754 

/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754           06/08/2021